DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4,7,13,15-16 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation floating transistor however when looking at transistor FT on applicants disclosure and figures it is noted that the transistor is connected on every electrode to the circuit which goes against the common definition of what a floating transistor would be and the specification does not seem to explain why exactly it is a floating transistor. In order for the transistor to be a floating transistor at least one of the electros would have to not be connected to any portion of the circuit or floating. It is unclear how the transistor FT is floating at all.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-6,8-11,14,17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0365211).


    PNG
    media_image1.png
    432
    943
    media_image1.png
    Greyscale


As per claim 1, Lee teaches  An emission control driver comprising: a plurality of stages connected to each other in cascade and configured to sequentially output (Figure 3 shows emission driver 30 having a plurality of stages of ST connected to each other in cascade and outputting emission control signal E), wherein each of the plurality of stages comprises: a first circuit portion configured to generate a first control signal at a first node and a second control signal at a second node based on an input signal and a first clock signal (Figure 7 first circuit 210 generates a first control signal for the first node N2 and a second control signal at second node N3 based on an input signal SSP and the firs clock CLK1); a second circuit portion configured to control a voltage level of the first control signal based on the first control signal and a second clock signal (Figure 7 second circuit 270 controls the voltage level of the first control signal SSP based on the first control signal and the second clock CLK2); a third circuit portion configured to generate a third control signal based on the first control signal, the second control signal, and the second clock signal (Figure 7 third circuit portion generates a third control signal on node N1 based on the first control signal and the second clock signal CLK2); a first output transistor configured to output a first voltage as the emission control signal in response to the first control signal (Figure 7 first output transistor M11 outputting the first voltage VSS as the emission control Signal E in response to the first control signal from node N2); and a second output transistor configured to output a second voltage as the emission control signal in response to the third control signal (Figure 7 second output transistor M10 outputting the second voltage Vdd as the emission control Signal E in response to the third control signal from node N1), and wherein the third circuit portion comprises a first capacitor configured to maintain a substantially constant voltage between both electrodes while (Figure 7 first capacitor C2 maintains a substantially constant voltage between both electrodes while the stages output the emission control signal E).	As per claim 5, Lee teaches wherein the first circuit portion comprises: a first switching transistor configured to transmit the input signal to the first node in response to the first clock signal (Figure 7 first switching transistor M7); a second switching transistor configured to transmit the first clock signal to the second node in response to the first control signal (Figure 7 second switching transistor M8); and a third switching transistor configured to apply the first voltage to the second node in response to the first clock signal (Figure 7 third switching transistor M9).	As per claim 6, Lee teaches wherein the second circuit portion comprises: a fourth switching transistor configured to transmit the second clock signal to a third node in response to the first control signal (Figure 7 fourth switching transistor M4); a fifth switching transistor configured to apply the second voltage to the third node in response to the second control signal (Figure 7 fifth switching transistor M3); and a second capacitor connected between a gate of the fourth switching transistor and the third node (Figure 7 second capacitor C1’).	As per claim 8, Lee teaches further comprising a first always-on transistor through which the second control signal passes between the first circuit portion and the (Figure 7 first always on transistor M1). 	As per claim 9, Lee teaches further comprising a second always-on transistor through which the first control signal passes between the first circuit portion and the first output transistor (Figure 7 second always on transistor M2).	As per claim 10, Lee teaches  wherein the first clock signal and the second clock signal have a same cycle and alternately have a low-level voltage (Figure 5 CLK 1 and CLK 2 have the same cycle and alternatively low level voltages).	As per claim 11, Lee teaches wherein the first capacitor comprises a first electrode and a second electrode (Figure 7 first capacitor C2 has 2 electrodes), and after each of the plurality of stages outputs the second voltage as the emission control signal, an electric potential of the first electrode is maintained higher than an electric potential of the second electrode by a difference between a high-level voltage corresponding to the second voltage and a low-level voltage corresponding to the first voltage (Figure 7 as can be seen when the electric potential of the first electrode which corresponds to the fourth node (as annotated) would be higher than the potential on the second electrode which corresponds to N5 since the presence on voltage vdd influences the voltage on the forth node making the voltage higher).( Figure 1 display panel)comprising a plurality of pixels (Figure 1 pixels 50); a scan driver configured to supply a scan signal to the plurality of pixels (Figure 1 scan driver 10); a data driver configured to supply a data signal to the plurality of pixels (Figure 1 data driver 20); an emission control driver configured to supply an emission control signal to the plurality of pixels (Figure 1 emission control driver 30); and a timing controller configured to generate control signals to control the scan driver, the data driver, and the emission control driver (Figure 1 timing controller 60), wherein the emission control driver comprises a plurality of stages connected to each other in cascade and configured to sequentially output emission control signals (Figure 3 shows emission driver 30 having a plurality of stages of ST connected to each other in cascade and outputting emission control signal E), wherein each of the plurality of stages comprises: a first circuit portion configured to generate a first control signal at a first node and a second control signal at a second node based on an input signal and a first clock signal (Figure 7 first circuit 210 generates a first control signal for the first node N2 and a second control signal at second node N3 based on an input signal SSP and the firs clock CLK1); a second circuit portion configured to control a voltage level of the first control signal based on the first control signal and a second clock signal (Figure 7 second circuit 270 controls the voltage level of the first control signal SSP based on the first control signal and the second clock CLK2); a third circuit portion configured to generate a third control signal based on the first control signal, the second control signal, and the second clock signal (Figure 7 third circuit portion generates a third control signal on node N1 based on the first control signal and the second clock signal CLK2); a first output transistor configured to output a first voltage as the emission control signal in response to the first control signal (Figure 7 first output transistor M11 outputting the first voltage VSS as the emission control Signal E in response to the first control signal from node N2); and a second output transistor configured to output a second voltage as the emission control signal in response to the third control signal (Figure 7 second output transistor M10 outputting the second voltage Vdd as the emission control Signal E in response to the third control signal from node N1), and wherein the third circuit portion comprises a first capacitor configured to maintain a substantially constant voltage between both electrodes while each of the plurality of stages outputs the emission control signal (Figure 7 first capacitor C2 maintains a substantially constant voltage between both electrodes while the stages output the emission control signal E). 	As per claim 17, Lee teaches wherein the first circuit portion comprises: a first switching transistor configured to transmit the input signal to the first node in response to the first clock signal (Figure 7 first switching transistor M7); a second switching transistor configured to transmit the first clock signal to the second node in response to the first control signal (Figure 7 second switching transistor M8); and a third switching transistor configured to apply the first voltage to the second node in response to the first clock signal (Figure 7 third switching transistor M9).	As per claim 18, Lee teaches wherein the second circuit portion comprises: a (Figure 7 fourth switching transistor M4); a fifth switching transistor configured to apply the second voltage to the third node in response to the second control signal (Figure 7 fifth switching transistor M3); and a second capacitor connected between a gate of the fourth switching transistor and the third node (Figure 7 second capacitor C1’). 	As per claim 20, Lee teaches further comprising: a first always-on transistor through which the second control signal passes between the first circuit portion and the third circuit portion (Figure 7 first always on transistor M1); and a second always-on transistor through which the first control signal passes between the first circuit portion and the first output transistor (Figure 7 second always on transistor M2).


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624